Buchanan, J.
A petition was filed in the Fourth District Oourt of New Orleans by plaintiffs for a cession of property. The hilan annexed to the petition showed a list of twenty-five creditors — three residing in Philadelphia, fifteen in *78New York, and seven in New Orleans. An order of Court was made for a meeting' of the creditors; a syndic was appointed, who administered the effects surrendered, and filed a tableau of distribution of the proceeds, which was homo-logated. Subsequently to all these proceedings, fourteen of the New York creditors joined in a petition for appeal from the order of court accepting the cession of property, and convening the creditors of the Belleville Iron Works Company. The petition of appeal prayed that J. J. Pessou, President of the Belleville Iron Works Company, and Richard Wells, syndic, be cited to answer the appeal. They were cited accordingly; and an appeal bond was given by petitioners, in an amount fixed by the Court, in favor of “ Belleville Iron Works Company, J. J. Pessou, president, and Richard Wells, syndic," as obligees.
A suggestion was made by counsel of appellees, ore tenas, at the argument of the cause in this Court, that the appeal should be dismissed for want of proper and necessary parties appellee, to wit: the creditors mentioned in the schedule who have not appealed, and whom the record shows to have been allotted a distributive share of the assets of the insolvency.
We are of opinion that those creditors were necessary parties. They are clearly interested in maintaining the judgment or order of court appealed from. The want of proper parties for a final decree may be brought to the notice of the Court at any time. The Court will even notice it, ex officio, without a formal motion to dismiss. Simmons v. Creditors, 12 An. 755; Robert v. Ride & Wainst, 11 An. 409.
It is therefore adjudged and decreed, that this appeal be dismissed, at costs of appellants.
Land, J., absent, coucurred in this decision.